DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 12-20 in the reply filed on 11/19/2021 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.

Specification
The abstract of the disclosure is objected to because the abstract is not one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-9, 12, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagawa et al. (Applied Optics) with evidence from PTFE Materials Properties Sheet.
Kagawa discloses an organic crystal coated with an antireflective film.  Concerning claims 1, 5-6, and 15-16, Kagawa discloses the organic crystal that is an organic nonlinear optical crystal and the antireflective film is formed from an organic material (pp. 3421-3423).  With respect to claims 2, 8-9, and 18-19, given that the materials are the same and used in the In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  Regarding claims 3 and 12, as evidenced by the PTFE Materials Properties Sheet has a Young’s modulus of 0.4 to 0.52 GPa which would meet the limitations as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 12-14, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (Applied Optics) in view of Crawford et al. (Proceedings of SPIE) with evidence from PTFE Materials Properties Sheet and Cytop™ Technical Brochure (Hereafter “Cytop Brochure”.
Kagawa discloses the above including an organic nonlinear crystal as the base and Teflon® AF as the antireflective coating but is silent to the claimed organic compound.  Examiner notes that an alternative rejection of claim 2 is presented, wherein dependent claims 12, 15, and 18 are addressed above and considered included in the present discussion.
Crawford discloses amorphous fluoropolymers including Teflon® AF and Cytop™ (hereafter “Teflon” and “Cytop”) used as antireflective materials, wherein Cytop has a lower reflectance than Teflon (FIG. 1) and such materials a preferred in order to reduce the likelihood of cracking and delamination (p. 709505-2, Thermal Expansion Section).  Cytop has a tensile modulus (or Young’s modulus) of 1400 to 1600 MPa (or 1.4 to 1.6 GPa) which would meet the limitations as claimed (Cytop Brochure, p. 15).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed CTE difference, in order to prevent delamination and cracking and use Cytop as the fluoropolymer material as the antireflective material.
With respect to claims 18, given that the materials are the same and used in the same purpose, the difference in CTE values and refractive index values at the specified wavelength would be within the claimed range.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (Applied Optics) in view of Thakur (US 6406647).
Kagawa discloses the above but is silent to the claimed organic nonlinear optical crystal material.
Thakur discloses nonlinear single crystal organic materials such as APDA, DAST, DASC, and the like are known alternatives to each other (FIG. 1; cols. 3-4).  As such, it would have been obvious to substitute APDA with DAST or DASC as the optical crystal materials of Kagawa because these materials are known alternatives and have a reasonable expectation of success.  See MPEP 2144.06(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783